Per Curiam.
This case is here on the weight of evidence. The appellant claims that usurious interest was paid, for which he was entitled to a credit on the note sued.
His proof is.clear enough that the plaintiff had been receiving “ a higher rate of interest than six per cent.,” but it is entirely blank as to how much higher, or how long time received, and on what sum. The Court had no data for fixing the amount of usury, and, hence, could allow for none.
The judgment is affirmed, with 1 per cent, damages and costs.